 Case: 7:19-cv-00054-REW Doc #: 11 Filed: 04/24/20 Page: 1 of 1 - Page ID#: 76




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                     PIKEVILLE

JONATHAN H. DAVIS,
      Petitioner,                                          No. 7:19-CV-54-REW

v.

WARDEN, USP BIG SANDY,                                          JUDGMENT
      Respondent.


                                      *** *** *** ***

       Consistent with the Memorandum Opinion and Order entered today, pursuant to Federal

Rules of Civil Procedure 58, the Court:

       1. DENIES Jonathan H. Davis’s petition for a writ of habeas corpus filed pursuant to 28

           U.S.C. § 2241 (DE 1);

       2. ENTERS JUDGMENT in favor of Respondent; and

       3. STRIKES this matter from the Court’s active docket.

       This is a FINAL and APPEALABLE Judgment and there is no just cause for delay.

       This the 24th day of April, 2020.




                                              1
